Per Cwriam.
Suit for the price of fifty timber-trees, sold and marked upon the ground, and to be taken away by the purchaser. The price was agreed upon. The suit was commenced before a .justice of the peace. There was a recovery before the justice by the plaintiff; and so there was, on appeal, in the Circuit Court. Tiie trees were cut and taken away by the defendant, at such time as suited his convenience. Upon such a contract, it seems, that the sale is complete when the trees are marked.
We are unable to perceive the reason why this cause was appealed to this Court.
No question is made except upon the evidence. But the record does not purport to contain all the evidence.
A. Brower, for the appellant.
Again. On the evidence in the record, the case falls 7 within the rule in criminal cases; The judgment is right beyond not only a reasonable doubt, but beyond any doubt whatever. •
The judgment is affirmed with 10 per cent, damages and costs.